DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-25 are pending.
	The prior art submitted on 3/27/20 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9, are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. (US 2013/0346348 A1) in view of Vijayanarasimhan et al. 
(US 2020/0215686 A1).
	As per claim 1, Buehler et al. disclose a method implemented by one or more processors, comprising: receiving user interface input during movement of a robot to perform an action directed toward an object (see at least [0005-0008] disclose user interface for robot learning and robot training, the robot may need to learn how to grasp, pick up, and/or manipulate object); determining that the user 

	As per claim 2, Buehler et al. do not disclose training examples.  However, Vijayanarasimhan et al. disclose the model is a machine learning model and wherein providing the correction instance comprises: transmitting the correction instance to one or more remote computing devices via a network interface, wherein the one or more remote computing devices use the correction instance to generate the plurality of training examples and to train the machine learning model based on the plurality of training examples (see at least [0002-0003] disclose using training examples from other computer vision dataset to increase the accuracy and/or breadth of semantic understanding of the semantic deep neural network).  It would have been obvious before the effective filing date 
	As per claim 3, Buehler et al. do not disclose training examples.  However, Vijayanarasimhan et al. disclose receiving, via the network interface, the neural network model after the neural network model is trained based on: the plurality of training examples, and additional training examples from additional correction instances from additional robots (see at least [0014-0017], and [0048-0050]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining training examples for training robot to perform task successfully.
	As per claim 4, Buehler et al. disclose the correction instance further includes correction information that is based on the user interface input (see at least [0009-0013], [0018-0022], and [0057-0058, all para. disclose the robot receives performance-altering feedback from a user, modifies the manner of performing the task in response to the feedback until no further feedback is received).
	As per claim 5, Buehler et al. disclose determining a predicted classification of the object based on a local model that is local to the robot, wherein the action performed by the robot is performed based on the predicted classification; wherein 
	As per claim 6, Buehler et al. do not disclose training examples.  However, Vijayanarasimhan et al. disclose generating the plurality of training examples, wherein the training examples include negative training examples that include training example output that indicates the predicted classification is not a correct classification (see at least [0059-0060], [0068-0072], and [0088-0093]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining training examples for training robot to perform task successfully.
	As per claim 7, Buehler et al. disclose receiving initial user interface input;
determining that the initial user interface input indicates the object; and generating robot control commands to perform the action directed toward the object in response to determining that the initial user interface input indicates the object (see at least [0010-0015] disclose the robot receives performance-altering feedback 
	As per claim 8, Buehler et al. disclose the correction instance further includes correction information that is based on the initial user interface input (see at least [0018-0021], and [0076-0078]).
	As per claim 9, Buehler et al. disclose response to determining that the user interface input indicates the correction: adjusting, based on the user interface input, a locally stored parameter associated with the object (see at least [0019-0021] disclose user confirm object-identification, and recognize the object classes as defined in memory; also para. [0076-0078]).
4.	Claims 10-14, and 21-25, are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. (US 2013/0346348 A1), in view of Connell, 
II et al. (US 2015/0336274 A1), and Vijayanarasimhan et al. (US 2020/0215686 A1), 
	As per claim 10, Buehler et al. disclose a method implemented by one or more processors, comprising: determining a classification of one or more objects in an environment of a robot (see at least [0019-0020] disclose object-identification, and recognizing the object as a member of one of multiple object classes defined in memory); receiving initial user interface input provided by a user (see at least 
determining that the additional user interface input indicates a correction to the action directed toward one or more of the objects (see at least [0018-0021] disclose modifies the selection of the object in response to the user feedback until the selection is correct); in response to determining that the additional user interface 
In addition, a second reference to Connell, II et al. also disclose determining a classification of one or more objects in an environment of a robot, and determining that the initial user interface input conforms to the classification of one or more of the objects (see at least [0016-0018], [0020], [0047-0048], and [0053-0055]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining determining a classification of one or more objects in an environment of a robot, and user input conforms to the classification of one or more of the objects, for accurately in user training user in machine learning system, in order for robot perform task efficiently.
Continuing in claim 10, Buehler et al. do not disclose training examples.  However, Vijayanarasimhan et al. disclose providing the correction instance, wherein providing the correction instance causes generation a plurality of training examples for training the model (see at least [0002-0005], [0019-0021], [0059-0060], [0068-0072], and [0088-0093]).  It would have been obvious before the effective filing 
	As per claim 11, Buehler et al. do not disclose requests a location, in the environment of the robot, of one or more of the objects that were not recognized.  However, Connell, II et al. disclose the correction to the action indicates that one or more of the objects, in the environment of the robot, were not recognized and further comprising: providing, in response to receiving the additional user interface input, further user interface output that requests a location, in the environment of the robot, of one or more of the objects that were not recognized; and receiving, in response to providing the further user interface output, further user interface input that indicates where one or more of the objects are located (see at least [0047-0048], [0051], and [0053-0055]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining requests a location, in the environment of the robot, of one or more of the objects that were not recognized for indicating a correct object classification in the machine learning system.
	As per claim 12, Buehler et al. do not disclose requests a location, in the environment of the robot, of one or more of the objects that were not recognized.  
	As per claim 13, Buehler et al. do not disclose requests a location, in the environment of the robot, of one or more of the objects that were not recognized.  However, Connell, II et al. disclose wherein providing the further user interface output that requests the location, in the environment of the robot, of one or more of the objects that were not recognized comprises prompting the user to provide a user gesture directed to one or more of the objects that were not recognized; and


	As per claim 14, Buehler et al. disclose the correction instance further includes an indication of the further user interface input (see at least [0009-0013], [0018-0022], and [0057-0058, all para. disclose the robot receives performance-altering feedback from a user, modifies the manner of performing the task in response to the feedback until no further feedback is received).
	As per claim 21, Buehler et al. disclose a method implemented by one or more processors, comprising: during performance of a robot task: applying sensor data as input to a model for a robot, the sensor data generated based on one or more sensors of the robot (see at least [0008] disclose one example of a task that the robot may be trained to do is the selection and visual recognition of an object using visual models); generating output over the current model based on the sensor 
determining a classification of the corresponding one of the objects in the environment (see at least [0019-0021]); generating audible output that includes at least the classification of the corresponding one of the objects in the environment; and providing the audible output that includes at least the classification of the corresponding one of the objects in the environment (see at least [0010-0015], [0049-0051], and [0062-0063]); during performance of a given one of the robot actions: receiving, in response to providing audible output, user interface input (see at least [0010-0014]); and determining that the user interface input indicates a correction to the given one or the robot actions directed toward the corresponding one of the objects (see at least [0019-0021]) ; in response to determining that the user interface input indicates the correction to the given one or the robot actions directed toward the corresponding one of the objects: generating a correction instance that includes at least multiple instances of vision sensor data that each captures the corresponding one of the objects for the given one of the robot actions, the vision sensor data generated by a vision sensor of the robot (see at least [0022], [0059-0062], and [0073-0078]). 

Continuing in claim 21, Buehler et al. do not disclose training examples.  However, Vijayanarasimhan et al. disclose using the correction instance in generating a plurality of training examples for training the model (see at least [0002-0005], [0019-0021], [0059-0060], [0068-0072], and [0088-0093]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining training examples for training robot to perform task successfully.

	As per claim 23, Connell, II et al. also disclose the correction instance further includes an indication of the incorrect classification for the corresponding one of the objects in the environment (see at least [0018], [0020], and [0047-0048]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining disclose incorrect classification for verify appropriate object class identification for effective and accuracy machine learning system.
	As per claim 24, Buehler et al. do not disclose training examples.  However, Vijayanarasimhan et al. disclose the model is a neural network model, and wherein using the correction instance to generate the plurality of training examples for 
	As per claim 25, Buehler et al. do not disclose training examples.  However, Vijayanarasimhan et al. disclose receiving, via the network interface, the neural network model after the neural network model is trained based on: the plurality of training examples, and additional training examples from additional correction instances from additional robots (see at least [0002-0005], [0019-0021], [0059-0060], [0068-0072], and [0088-0093]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Buehler et al. by combining training examples for training robot to perform task successfully.
					


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Izhikevich et al. (US 2014/0277718 A1)
	. Sinyavskiy et al. (US 2013/0325775 A1)
	. Szalek (US 2012/0130541 A1)

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DALENA TRAN/Primary Examiner, Art Unit 3664